 


109 HR 2917 IH: To suspend temporarily the duty on formulations of Thiamethoxam, Difenoconazole, Fludioxinil, and Mefenoxam.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2917 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Castle introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on formulations of Thiamethoxam, Difenoconazole, Fludioxinil, and Mefenoxam. 
 
 
1.Formulations of Thiamethoxam, Difenoconazole, Fludioxinil, and Mefenoxam 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.44Formulations of Thiamethoxam, Difenoconazole, Fludioxinil and Mefenoxam which contain: Thiamethoxam Technical 3-[(2-chloro-5-thiazolyl)methyl]tetrahydro-5-methyl-N-nitro- 1,3,5-oxadiazin-4-imine), Difenoconazole Technical 1H-1,2,4-triazole, 1-[[2-[2-chloro-4-(4-chlorophenoxy)phenyl]-4-methyl-1,3-dioxolan-2-yl]methyl]- Fludioxinil Technical 1H-Pyrrole-3-carbonitrile, 4-(2,2-difluoro-1,3-benzodioxol-4-yl)- Mefenoxam Technical (R,S)-2-[(2,6-dimethylphenyl]-methoxyacetylamino]-propionic acid methyl ester (CAS Nos. 153719–23–4, 119446–68–3, 131341–86–1, 70630–17–0, and 69516–34–3) (provided for in subheading 3808.20.15)FreeNo changeNo changeOn or before 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
